DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10834718. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims disclose the limitation of the present application as following:
Patent 						Application
1 and 6.  A method performed by a base station in a wireless communication system, the method comprising: transmitting to a terminal, first information associated with a number of a symbol for a demodulation reference signal (DMRS) and second information associated with an additional DMRS position, wherein the number of the symbol for the DMRS is one or two; identifying a symbol position of the DMRS based on the first information, the second information, and a start of a slot which is identified between the start of the slot and a start of a scheduled physical downlink shared channel (PDSCH); and 
transmitting, to the terminal, the DMRS on the identified symbol position of the DMRS. 











2 and 7.  The method of claim 1, wherein the symbol position of the DMRS is identified based on the first information, the second information, and the start of the scheduled PDSCH which is identified between the start of the slot and the start of the scheduled PDSCH. 
3 and 8.  The method of claim 1, wherein the start of the slot between the start of the slot and the start of the scheduled PDSCH is identified by downlink control information (DCI). 
4 and 9.  The method of claim 1, wherein a first symbol of the DMRS and a second symbol of the DMRS are adjacent, in case that the number of the symbol for the 
DMRS is two. 



5 and 10.  The method of claim 2, wherein a first symbol of the DMRS is identified same as the start of the scheduled PDSCH, in case that the symbol position of the DMRS is identified based on the first information, the second information, 
and the start of the scheduled PDSCH. 
11 and 14.  A method by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, first information associated with a number of a symbol for a demodulation reference signal (DMRS) and second information associated with an additional DMRS position, wherein the number of the symbol for the DMRS is one or two; identifying symbol position of the DMRS based on the first information, the second information, and a start of a slot which is identified between the start of the slot and a start of a scheduled physical downlink shared channel (PDSCH);  and 
receiving, from the base station, the DMRS on the identified symbol position of the DMRS. 








12 and 15.  The method of claim 11, wherein the symbol position of the DMRS is identified based on the first information, the second information, and the start of the scheduled PDSCH which is identified between the start of the slot and the start of the scheduled PDSCH, and wherein a first symbol of the DMRS is identified same as the start of the scheduled PDSCH, in case that the symbol position of the DMRS is identified based on the first information, the second information, and the start of the scheduled PDSCH. 
13 and 16.  The method of claim 11, wherein the start of the slot between the start of the slot and the start of the scheduled PDSCH is identified by downlink control information (DCI), and wherein a first symbol of the DMRS and a second symbol of the DMRS are adjacent, in case that the number of the symbol for the DMRS is two. 
6 and 16.  A method performed by a base station in a communication system, the method comprising: 
transmitting, to a terminal, information associated with a first symbol position for a demodulation reference signal (DMRS) in a transmission time interval; and 









transmitting, to the terminal, the DMRS on the first symbol position of the DMRS, wherein the first symbol position for the DMRS is relative to a start of the transmission time interval according to the information. 
 
9 and 19.  The method of claim 6, further comprising transmitting, to the terminal, an additional DMRS on a symbol position for the additional DMRS, according to 
information associated with the symbol position for the additional DMRS in the 
transmission time interval. 
10 and 20.  The method of claim 6, wherein the information associated with the first symbol position for the DMRS in the transmission time interval is transmitted by downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH).





7 and 17.  The method of claim 6, wherein the first symbol position for the DMRS is a 
third or fourth symbol relative to the start of the transmission time interval. 
8 and 18.  The method of claim 6, wherein a number of consecutive symbols for the DMRS is one or two. 







1 and 11.  A method performed by a terminal in a communication system, the method comprising: 
receiving, from a base station, information associated with a first symbol position for a demodulation reference signal (DMRS) in a transmission time interval; identifying the first symbol position for the DMRS, the first symbol position for the DMRS being identified relative to a start of the transmission time interval based on the information;  and 




receiving, from the base station, the DMRS on the identified first symbol position of the DMRS. 
4 and 14.  The method of claim 1, further comprising: identifying information associated with a symbol position for an additional DMRS in the transmission time interval; and receiving, from the base station, the additional DMRS on the identified symbol position for the additional DMRS.













2 and 12.  The method of claim 1, wherein the first symbol position for the DMRS is a third or fourth symbol relative to the start of the transmission time interval. 
3 and 14.  The method of claim 1, wherein a number of consecutive symbols for the DMRS is one or two. 
5 and 15.  The method of claim 1, wherein the information associated with the first symbol position for the DMRS in the transmission time interval is received by downlink control information (DCI) scheduling a physical downlink shared 
channel (PDSCH).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chervyakov [US 2018/0241508].
As claims 1 and 11, Chervyakov discloses a method performed by a terminal in a communication system, the method comprising	receiving, from a base station, information associated with a first symbol position for a demodulation reference signal (DMRS) in a transmission time interval [Par. 0124 discloses a UE receives DMRS pattern which indicates the number and position of DMRS in sub frame “TTI”]; identifying the first symbol position for the DMRS, the first symbol position for the DMRS being identified relative to a start of the transmission time interval based on the information [Fig 7-19 and 25-41 disclose UE identifies the first symbol position “position 3” in the pattern based on the start of TTI in order to map DMRS symbol into TTI of Fig 7, Fig 5, 504];  and receiving, from the base station, the DMRS on the identified first symbol position of the DMRS [Fig 22, Ref 2203 discloses UE receives DMRS based on identified position of DMRS from eNb]. 
As claims 2 and 12, Chervyakov discloses the first symbol position for the DMRS is a third or fourth symbol relative to the start of the transmission time interval [Fig 7-19 and 25-41 discloses portion of DMRS symbol is at 3 or 4 symbols relative to starting of TTI, Fig 7, DMRS symbol at symbol 3 which relative to a start of sub-frame]. 
As claims 3 and 13, Chervyakov discloses a number of consecutive symbols for the DMRS is one or two [Fig 7 for one symbol and Fig 12 for 2 symbols]. 
	As claims 4 and 14, Chervyakov discloses identifying information associated with a symbol position for an additional DMRS in the transmission time interval; and receiving, from the base station, the additional DMRS on the identified symbol position for the additional DMRS [Par. 124 discloses UE receives DMRS pattern that indicates the position of the first DRMS and second DRMS which is related to the first DMRS, UE identifies the second DMRS position from the received information and receives the second DMRS from eNB, Fig 22, Ref 2203].
	As claims 5 and 15, Chervyakov discloses the information associated with the first symbol position for the DMRS in the transmission time interval is received by downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH) [Par. 0124 discloses pattern received via signaling, Par. 0159, 0161 discloses DCI for PDSCH, Par. 0072].
	As claims 6 and 16, Chervyakov discloses a method performed by a base station in a communication system, the method comprising transmitting, to a terminal, information associated with a first symbol position for a demodulation reference signal (DMRS) in a transmission time interval [Par. 0124 discloses a UE receives DMRS pattern which indicates the number and position of DMRS in sub frame “TTI”]; and 
transmitting, to the terminal, the DMRS on the first symbol position of the DMRS, wherein the first symbol position for the DMRS is relative to a start of the transmission time interval according to the information [Fig 7-19 and 25-41 disclose Enb transmit the first symbol position “position 3” in the pattern based on the start of TTI in order to map DMRS symbol into TTI of Fig 7, Fig 6, Ref 601 and Fig 21, 601]. 
As claims 7 and 17, Chervyakov discloses the first symbol position for the DMRS is a third or fourth symbol relative to the start of the transmission time interval [Fig 7-19 and 25-41 discloses portion of DMRS symbol is at 3 or 4 symbols relative to starting of TTI, Fig 7, DMRS symbol at symbol 3 which relative to a start of sub-frame]. 
	As claims 8 and 18, Chervyakov discloses a number of consecutive symbols for the DMRS is one or two [Fig 7 for one symbol and Fig 12 for 2 symbols]. 
As claims 9 and 19, Chervyakov discloses transmitting, to the terminal, an additional DMRS on a symbol position for the additional DMRS, according to 
information associated with the symbol position for the additional DMRS in the 
transmission time interval [Par. 0124 discloses pattern received via signaling, Par. 0159, 0161 discloses DCI for PDSCH, Par. 0072].
 	As claims 10 and 20, Chervyakov the information associated with the first symbol position for the DMRS in the transmission time interval is transmitted by downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH) [Par. 0124 discloses pattern received via signaling, Par. 0159, 0161 discloses DCI for PDSCH, Par. 0072].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seo [US 2013/0287064] discloses UE for receiving a DMRS pattern which includes position of DMRSs in the sub-frame  and identifying DMRS in the received sub frame based on the pattern.
Gou [US 2016/008774] discloses UE for receiving a DMRS pattern which includes position of DMRSs in the sub-frame  and identifying DMRS in the received sub frame based on the pattern.
Horiuchi [US 2016/0087709] discloses UE for receiving a DMRS pattern which includes position of DMRSs in the sub-frame  and identifying DMRS in the received sub frame based on the pattern.
You [US 2015/0230211] discloses UE for receiving a DMRS pattern which includes position of DMRSs in the sub-frame  and identifying DMRS in the received sub frame based on the pattern.
Ishida [US 2015/0023199] discloses UE for receiving a DMRS pattern which includes position of DMRSs in the sub-frame  and identifying DMRS in the received sub frame based on the pattern.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414